Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Communication with applicant’s representative
As noted in the attached Interview Summary, in order to expedite the prosecution, the examiner reached out to applicant’s representative and discussed the proposed amendment that would result in allowance.  
Given the fact that no follow up communication from applicant’s representative has been received, the examiner issues the following Office Action.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on Japanese Patent Application No. 2018-134564 filed on 7/17/18.
It is noted; however, that although a copy of the foreign application has been received neither English language translation nor a statement that the translation of the certified copy is accurate was found in the received documents (refer to MPEP 213 and 37 CFR 1.55).

Information Disclosure Statement
The examiner reviewed IDS document(s) on 8/20/19, carefully considering the art cited within the document(s).

Claims 1-15 have been examined.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7 and 14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“The second authentication” in claim 7 lacks the antecedent basis.  It appears that the issue is a result a typographical error, where the claims 7 and 14 should depend on claims 6 and 13, and not 1 and 8, respectively, and as a result, for the purpose of the initial examination claims 7 and 14 are treated as being dependent on claims 6 and 13.  
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C. 102(a) as anticipated by Hayashida (USPUB 20100214062).
As per claims 1-2, as illustrated in Fig. 6-7 and described in the associated, the example of which (the text.  Note that the examiner cites text pertaining to Fig. 6 but applicant should also review the text pertinent to Fig. 7, which also applies and is implicitly cited in the rejection, and may be expressly used in the future prosecution) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 13 are rejected under 35 U.S.C. 102(a) as anticipated or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Hayashida (USPUB 20100214062).
Hayashida teaches the authentication including the first authentication process as discussed above.
Lastly, the limitations of claims 6 and 13, if not inherent, would have been at least implicit.  Clearly, Hayashida’s invention is not limited to a single (first) authentication process and not all the authentication, including the first authentication would succeed.  Thus, if any authentication (e.g. first authentication) fails, it is expected that the system continues (return to) authentication of other entities (a second authentication) and the other entities having one or more pieces of feature 
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (USPUB 20100214062) in view of Leurig (USPUB 20030014368).
Hayashida teaches the authentication including the first authentication process as discussed above.
Hayashida does not, but in the related art, Leurig teaches when the first authentication process succeeds, generating first session information of the first authentication process (successful authentication results in the client receives a cookie that is provided back to the server during subsequent communications within the session without requiring further authentication by the user, para 29, 32, etc.), and when an authentication continuation request is received from the first terminal, determining whether to allow continuation of an authenticated state of the first terminal in accordance with another result of comparison between session information included in the authentication continuation request and the first session information (the cookie contains code that verifies that authentication of the user was successful for subsequent re-authentication during the transaction session.  The cookie and the client IP address may be periodically verified against the cached information permitting the system to re-authentication the user during the session without requiring re-entry of the digital credential, para 41). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Leurig’s teaching into Hayashida’s invention given the benefit of seamless communication without the need of additional authentication of the user.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (USPUB 20100214062) in view of Leurig (USPUB 20030014368) and further in view of Aizikovich (USPUB 20190182242).
While Hayashida in view of Leurig teaches determining whether to allow continuation of an authenticated state of the first terminal in accordance with another result of comparison between session information included in the authentication continuation request, the first session information and at least one of an IP address of the first terminal and an execution time of the first authentication process (see Leurig’s para 41), Hayashida/Leuirg does not expressly teach that the first session information includes at least one of an IP address of the first terminal and an execution time of the first authentication process.  
However, such solution would have been obvious to one of ordinary skill in the art before the effective filling date of the invention as illustrated by Aizikovich (cookie may include IP address of the client device and an execution time of the first authentication process (time-of-authentication or time-of authorization information), see para 66), and including known solutions into Hayashida/Leuirg’s invention would be obvious to the skilled in the art (before the effective filling date of the invention) given the predicable benefit of customization and security.  Similarly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include known authentication techniques as taught by Hayashida/Leuirg into Aizikovich’s invention given the benefit of increased security.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida (USPUB 20100214062) in view of Leurig (USPUB 20030014368) and .
While Hayashida in view of Leurig teaches determining whether to allow continuation as discussed above.
Hayashida as modified does not, but in related art, teaches the allowing being based on and Winn teaches the allowing being based on area information indicating an area where the first session information is usable (access control module compare the determined a current location of the device to a specified location whether token can be used, para 28, for example) and Winn teaches the allowing being based on time information indicating a duration when the first session information is usable (para 54 check the time stamp or expiration time and deny access if the cookie has expired). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to include Winn’s teaching into Hayashida as modified given the benefit of increased and customized security.

Conclusion

Claims 7 and 14 overcame the art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Poltorak whose telephone number is (571) 272-3840.  The examiner can normally be reached Monday through Thursday from 9:00 a.m. to 5:00 p.m. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PIOTR POLTORAK/           Primary Examiner, Art Unit 2433